This is an appeal by transcript. The petition in error contains but one assignment, which is:
"Said court erred in overruling the motion of plaintiffs in error for new trial."
The motion to dismiss this appeal was filed, with proof of service thereon, on May 2, 1922. To which no response has been made.
A motion for new trial, and the action of the court in overruling the same, being no part of the record, without case-made or bill of exception, cannot be presented to the *Page 258 
court by transcript. Collins v. Garvey, 67 Oklahoma,171 P. 330; Wyant v. Beavers, 63 Okla. 68, 162 P. 732; Miller v. Markley, 49 Okla. 177, 152 P. 345; Vannier v. Frat. Aid Ass'n, 40 Okla. 732, 140 P. 1021; Williams v. Kelly, 71 Oklahoma, 176 P. 204.
In the absence of a case-made or bill of exceptions, the errors complained of cannot be considered. The motion to dismiss must be sustained, and it is so ordered.
HARRISON, C. J., and ELTING, KENNAMER, and NICHOLSON, JJ., concur.